UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2011 Date of reporting period:	August 31, 2011 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/11 (Unaudited) CORPORATE BONDS AND NOTES (88.7%) (a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $1,430,000 $1,265,550 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,785,000 1,749,300 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 535,000 541,688 Automotive (2.1%) Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,810,000 1,814,525 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 1,820,000 1,556,100 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,925,000 2,165,625 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 1,810,000 1,756,621 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 2,230,000 2,230,000 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 615,000 613,223 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 970,000 965,150 Navistar International Corp. sr. notes 8 1/4s, 2021 2,210,000 2,276,300 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,000,000 1,431,838 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,080,000 1,177,200 Basic materials (7.2%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 1,935,000 1,702,800 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 1,900,000 1,847,750 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 175,000 115,500 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 710,000 752,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,310,000 1,313,275 CEMEX SAB de CV 144A company guaranty sr. notes 9s, 2018 (Mexico) 295,000 243,375 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.247s, 2013 (Netherlands) 590,000 567,875 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,515,000 1,636,200 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 430,000 409,575 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 630,000 600,075 Exopack Holding Corp. 144A sr. notes 10s, 2018 1,065,000 1,049,025 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 2,655,000 2,681,550 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,485,000 1,490,569 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 2,009,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 745,000 650,013 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,180,000 1,103,300 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,165,000 1,215,919 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 960,000 998,400 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 760,000 769,500 Ineos Group Holdings, PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 1,195,000 1,369,827 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $285,000 278,588 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 48,000 66,771 Lyondell Chemical Co. sr. notes 11s, 2018 $6,109,692 6,819,944 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 1,809,000 2,003,468 Momentive Performance Materials, Inc. notes 9s, 2021 2,510,000 2,146,050 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 1,535,000 1,350,800 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 470,000 485,275 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,610,000 2,747,025 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,600,000 1,592,000 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 1,905,000 2 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 495,000 755,855 Pregis Corp. company guaranty notes FRN 6.605s, 2013 EUR 240,000 310,843 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $945,000 869,400 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 635,000 741,363 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 150,000 204,653 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 25,000 34,944 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $942,000 930,225 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 380,000 365,750 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 935,000 993,438 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 2,470,000 2,624,375 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 1,835,000 1,876,283 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) 440,000 517,001 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 735,000 670,688 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 1,770,000 1,814,250 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,630,000 1,625,925 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 370,000 322,825 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 945,000 753,638 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 537,000 569,220 Broadcasting (2.4%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 805,000 648,025 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 1,345,000 934,775 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 705,000 484,688 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 275,000 291,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 2,170,000 2,321,900 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 1,645,000 1,443,488 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 840,000 900,900 DISH DBS Corp. company guaranty 7 1/8s, 2016 760,000 775,200 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 1,933,750 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,350,000 1,360,125 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,740,000 1,679,100 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,350,000 1,383,750 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,385,000 1,184,175 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 35,000 33,600 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,030,000 1,156,175 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,750,000 1,789,375 Building materials (1.5%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,335,000 1,361,700 Building Materials Corp. 144A sr. notes 7s, 2020 580,000 580,000 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 615,000 602,700 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 530,000 507,475 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,655,000 1,522,600 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 780,000 666,900 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 1,070,000 1,021,850 Owens Corning company guaranty sr. unsec. notes 9s, 2019 2,310,000 2,702,700 Ply Gem Industries, Inc. company guaranty sr. notes 8 1/4s, 2018 260,000 219,700 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 2,065,000 1,987,563 Vulcan Materials Co. sr. unsec. unsub. notes 7 1/2s, 2021 530,000 522,004 Cable television (2.5%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 600,000 621,000 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 855,000 842,175 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 625,000 631,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,965,000 2,082,900 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 492,325 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 880,000 910,800 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 964,581 1,114,091 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 435,000 452,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,950,000 1,896,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 2,030,000 2,019,850 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 3,885,000 4,040,400 CSC Holdings LLC sr. notes 6 3/4s, 2012 146,000 148,920 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 250,000 270,625 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 735,000 742,350 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 115,000 116,150 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 390,000 393,900 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 995,000 1,001,208 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 940,000 949,081 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) $730,000 804,825 Capital goods (4.9%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 2,835,000 2,930,681 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 755,000 726,688 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 95,000 92,150 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,395,000 1,478,700 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) 420,000 361,200 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 130,000 171,656 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 633,807 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $410,000 422,300 Berry Plastics Corp. company guaranty notes FRN 4.122s, 2014 645,000 561,150 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 885,000 814,200 Berry Plastics Corp. notes 9 3/4s, 2021 195,000 180,863 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 310,000 311,550 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 504,432 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 $685,000 691,850 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 2,809,000 2,886,248 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 130,000 133,575 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,065,000 3,858,246 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 200,000 205,000 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 2,415,000 2,312,363 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 990,000 980,100 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 1/2s, 2016 (Luxembourg) 780,000 797,550 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 1,135,000 1,075,413 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 1,610,000 1,449,000 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 305,000 283,650 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 440,000 370,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 485,000 485,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 485,000 459,538 Ryerson Holding Corp. sr. disc. notes zero %, 2015 600,000 288,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 2,985,000 3,063,356 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 625,000 653,125 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,240,000 1,258,600 Terex Corp. sr. unsec. sub. notes 8s, 2017 2,524,000 2,460,900 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 2,240,000 2,273,600 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,229,000 1,290,450 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 1,865,000 1,897,638 Coal (2.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,045,000 1,021,488 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,370,000 1,349,450 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 1,370,000 1,349,450 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 1,420,000 1,398,700 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 606,000 604,485 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,055,000 4,359,125 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,835,000 1,951,981 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 230,000 228,275 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 575,000 520,375 Peabody Energy Corp. company guaranty 7 3/8s, 2016 3,490,000 3,795,375 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 154,500 Commercial and consumer services (1.8%) ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016 (PIK) 605,000 606,513 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 600,000 547,500 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 574,275 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 3,685,000 3,906,100 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,958,000 1,869,890 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 805,000 835,188 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,700,000 2,288,250 Travelport LLC company guaranty 11 7/8s, 2016 840,000 594,300 Travelport LLC company guaranty 9 7/8s, 2014 1,155,000 984,638 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 2,230,000 1,789,575 Consumer (1.1%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 605,000 645,081 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 2,255,000 2,305,738 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 355,166 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 $1,240,000 1,226,050 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,545,000 2,513,188 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 1,590,000 1,446,900 Consumer staples (7.5%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,020,000 1,115,625 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) (F) (NON) 415,457 13,295 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 365,000 373,213 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,462,094 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 550,000 587,125 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 1,227,000 1,199,393 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 805,000 780,850 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 1,330,000 1,414,788 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,175,000 1,003,156 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON) 74,494 63,879 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,935,000 2,058,356 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,270,000 2,406,200 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,730,000 1,799,200 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 365,000 373,213 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 1,738,500 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,405,000 1,457,688 Dole Food Co. sr. notes 13 7/8s, 2014 441,000 512,663 Dole Food Co. 144A sr. notes 8s, 2016 841,000 868,333 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,404,388 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 558,600 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,450,000 2,010,357 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $585,000 649,350 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 3,590,000 3,262,413 Landry's Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 215,000 226,288 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 625,000 657,813 Libbey Glass, Inc. sr. notes 10s, 2015 832,000 890,240 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 715,000 750,750 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 1,285,000 1,307,488 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,220,000 1,268,800 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 620,000 644,800 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 1,700,000 1,542,750 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,050,000 1,118,250 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 539,463 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 780,000 758,550 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 2,370,000 2,073,750 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 467,250 Roadhouse Financing, Inc. notes 10 3/4s, 2017 455,000 450,450 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 815,000 759,988 Service Corporation International sr. notes 7s, 2019 660,000 674,850 Service Corporation International sr. notes 7s, 2017 205,000 214,225 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,100,238 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 2,325,000 2,627,250 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 1,065,000 1,155,525 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 2,056,466 2,228,695 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 1,125,000 1,094,063 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,510,000 1,759,150 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 620,000 554,900 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 975,000 1,016,438 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 2,480,000 2,662,900 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 690,000 672,750 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,240,000 1,184,200 Energy (oil field) (1.3%) Complete Production Services, Inc. company guaranty 8s, 2016 1,255,000 1,267,550 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 1,550,000 1,604,250 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,795,000 3,870,900 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,285,000 1,262,513 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,945,000 2,071,425 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 340,000 362,100 Entertainment (0.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,490,000 2,402,850 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 269,025 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 655,000 687,750 Cinemark USA, Inc. 144A company guaranty sr. sub. notes 7 3/8s, 2021 310,000 299,925 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 1,175,000 1,186,750 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 406,000 447,615 Financials (9.6%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, perpetual maturity 2,605,000 2,005,850 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,745,000 1,644,663 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,235,000 1,187,966 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 895,000 939,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 802,950 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,620,000 2,574,150 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.454s, 2014 821,000 769,365 Ally Financial, Inc. unsec. sub. notes 8s, 2018 905,000 882,375 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 1,900,000 1,886,320 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,130,000 894,409 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 405,000 402,975 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,365,000 1,337,700 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 485,000 474,088 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,040,000 1,180,400 CIT Group, Inc. sr. bonds 7s, 2017 172 170 CIT Group, Inc. sr. bonds 7s, 2016 978 973 CIT Group, Inc. 144A bonds 7s, 2017 7,914,000 7,815,075 CIT Group, Inc. 144A bonds 7s, 2016 3,402,000 3,384,990 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,290,000 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 765,000 795,600 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 1,425,000 1,453,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,075,000 1,743,000 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,040,000 1,060,800 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 1,065,000 1,224,750 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,085,000 1,407,375 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,650,000 1,526,540 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 465,243 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 525,863 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,215,000 3,247,150 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 545,000 457,800 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 155,000 140,275 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 214,750 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,362,000 1,385,835 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 300,000 369,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 670,000 629,800 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 195,000 179,131 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 640,000 609,600 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,825,000 1,916,250 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 400,000 400,000 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 1,620,000 1,563,300 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,645,000 1,579,200 Provident Funding Associates, LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 1,750,000 1,758,750 Provident Funding Associates, LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 790,000 718,900 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 2,800,000 2,345,000 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 2,870,000 2,543,538 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 3,450,000 2,622,000 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 200,000 190,500 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,145,000 1,176,523 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 4,310,000 4,563,376 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 3,925,000 3,316,625 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 885,000 849,600 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 815,000 796,663 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 330,000 295,350 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 1,305,000 1,365,329 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 125,000 130,408 Gaming and lottery (3.3%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,949,000 1,949,000 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 850,000 847,875 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 4,682,000 3,675,370 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 435,000 413,250 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 4,865,000 5,242,038 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 2,639,000 2,540,038 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 1,145,000 1,122,100 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,995,000 114,713 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 3,840,000 3,072,000 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 385,000 409,063 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 427,425 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 2,045,000 2,039,888 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 885,000 966,863 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,886,000 3,015,870 Health care (6.3%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,194,000 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 805,000 843,238 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,785,000 1,744,838 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 (Luxembourg) 1,690,000 2,462,531 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 1,285,000 1,198,263 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 3,175,000 3,218,656 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 777,331 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $3,110,000 2,830,100 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 415,000 406,700 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 1,240,000 1,218,300 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,070,000 2,142,450 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 895,000 906,188 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 1,505,000 1,505,000 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 875,000 861,875 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 335,000 366,825 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 2,865,000 3,122,850 HCA, Inc. sr. notes 6 1/2s, 2020 5,065,000 5,090,325 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 1,450,000 1,431,875 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,765,000 1,720,875 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 2,990,000 2,616,250 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,515,000 1,537,725 Select Medical Corp. company guaranty 7 5/8s, 2015 441,000 405,720 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 2,203,350 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 577,149 580,035 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,126,488 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 560,000 616,000 Tenet Healthcare Corp. sr. notes 9s, 2015 2,705,000 2,867,300 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 775,000 821,500 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 1,075,000 1,042,750 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 674,650 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 226,250 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,125,000 1,035,000 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 250,000 232,500 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 59,000 37,760 Homebuilding (1.1%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 870,000 630,750 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 850,000 586,500 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 540,000 371,250 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,450,000 2,260,125 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 825,000 800,250 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 995,000 850,725 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 2,160,000 1,717,200 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 1,235,000 1,222,650 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 270,000 263,250 Household furniture and appliances (0.3%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 923,738 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 1,302,000 1,419,180 Lodging/Tourism (1.1%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 2,084,777 2,001,386 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 (R) 2,115,000 1,988,100 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 2,147,000 2,281,188 MGM Resorts International company guaranty sr. notes 9s, 2020 330,000 352,275 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 454,750 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 710,000 639,000 MGM Resorts International sr. notes 10 3/8s, 2014 260,000 285,350 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 595,000 590,538 Media (0.5%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,405,000 1,369,875 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 235,000 266,138 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 2,100,000 2,168,250 Oil and gas (8.3%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,345,000 1,568,483 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 1,035,000 1,161,381 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 220,000 254,049 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 690,000 711,315 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 670,000 584,575 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 1,225,000 1,335,250 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 6 7/8s, 2019 365,000 362,263 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 2,425,000 2,473,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,140,000 1,159,950 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,790,000 1,790,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 585,000 558,675 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 229,350 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 400,000 452,000 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 580,000 556,800 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,114,525 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,570,000 1,570,000 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,130,000 3,239,550 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 362,175 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,308,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 803,344 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,315,000 3,174,113 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 860,000 771,850 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 1,045,000 995,363 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 2,380,000 2,368,100 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 790,000 778,150 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 1,835,000 1,761,600 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 1,105,000 1,171,300 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,150,000 1,150,000 Milagro Oil & Gas 144A notes 10 1/2s, 2016 1,980,000 1,692,900 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 306,000 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 375,300 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,230,000 3,254,225 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) (NON) 440,000 278,300 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) (NON) 1,185,000 743,588 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 455,000 514,150 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 2,555,000 2,733,850 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 375,950 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 3,095,650 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 100,000 102,750 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 480,000 453,600 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 565,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,394,663 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 670,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,900,000 2,014,000 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,625,000 2,585,625 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 345,000 336,375 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,252,150 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 570,000 609,900 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 715,000 715,000 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 415,000 409,145 Whiting Petroleum Corp. company guaranty 7s, 2014 1,245,000 1,319,700 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,800,000 2,156,233 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 541,000 680,595 Publishing (0.4%) Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 1,130,000 870,100 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,250,000 1,012,500 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 490,000 426,300 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 750,000 723,750 Vertis, Inc. company guaranty sr. sec. notes Ser. A, 8 1/2s, 2012 (F) (PIK) 706,925 168,778 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 700,000 693,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 2,985,000 2,798,438 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,685,000 1,765,038 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 905,000 941,200 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 570,000 608,475 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 205,000 212,688 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 70,000 70,875 Retail (3.0%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 995,000 950,225 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 526,463 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,375,000 2,143,438 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 1,175,000 1,095,688 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 1,300,000 1,319,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 1,455,000 1,605,046 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2015 545,000 643,771 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 2,105,000 2,183,938 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,150,000 1,069,500 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 820,000 835,375 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 2,240,000 2,268,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 896,100 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,935,000 2,084,963 QVC Inc. 144A sr. notes 7 3/8s, 2020 885,000 951,375 Sears Holdings Corp. company guaranty 6 5/8s, 2018 1,180,000 979,400 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 365,000 354,963 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,448,400 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,040,000 2,203,200 Technology (4.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 1,945,000 1,974,175 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 (PIK) 705,000 608,944 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 2,945,000 2,503,250 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 790,000 711,000 Buccaneer Merger Sub, Inc. 144A sr. notes 9 1/8s, 2019 1,930,000 1,930,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 1,811,350 1,675,499 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,905,000 1,776,413 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 1,670,000 1,536,400 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 455,000 473,200 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 895,000 930,800 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 2,410,960 2,266,302 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 2,645,000 2,221,800 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 735,000 690,900 First Data Corp. 144A sr. bonds 12 5/8s, 2021 2,580,000 2,438,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 2,299,000 2,408,203 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 654,000 699,780 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,515,000 1,594,538 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 158,875 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 76,969 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 558,900 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 899,000 885,515 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 2,230,000 2,347,075 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 905,000 898,213 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,817,000 1,853,340 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 875,000 835,625 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 485,000 511,675 Telecommunications (7.5%) Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 210,000 180,600 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,200,000 2,079,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,145,000 1,076,300 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 570,000 584,250 Digicel, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 980,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,320,000 1,320,000 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 1,050,000 1,050,000 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 2,115,000 2,104,425 Equinix, Inc. sr. unsec. notes 7s, 2021 940,000 958,800 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 1,775,000 1,717,313 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 5,146,093 4,998,143 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,165,000 3,070,050 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 1,130,000 1,097,513 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 1,779,000 1,801,238 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,035,000 1,024,650 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 3,040,000 3,093,200 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 645,000 634,519 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 1,316,000 1,296,260 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,475,000 1,659,375 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 1,430,000 1,465,750 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 915,000 976,763 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,320,000 2,470,800 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 445,000 507,300 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,123,650 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 1,230,000 1,300,725 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,365,000 1,436,663 Sprint Capital Corp. company guaranty 6 7/8s, 2028 4,065,000 3,638,175 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 4,315,000 4,519,963 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,355,000 1,304,188 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 2,370,000 2,221,875 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 1,400,000 1,452,500 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR 100,000 140,325 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) $989,127 989,127 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 505,000 523,938 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 795,000 844,688 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,890,000 1,986,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 925,000 938,875 Telephone (0.6%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,050,000 2,714,500 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,460,000 1,478,250 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 270,000 256,500 Textiles (0.4%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,096,125 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 980,000 1,048,600 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,135,000 1,166,213 Transportation (0.9%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,265,000 2,293,313 CHC Helicopter SA 144A company guaranty sr. notes 9 1/4s, 2020 (Luxembourg) 650,000 539,500 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 8s, 2018 (Mexico) 760,000 817,000 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 6 1/8s, 2021 (Mexico) 315,000 314,213 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,880,000 1,898,800 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,685,000 1,297,450 Utilities and power (4.3%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 546,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,855,000 1,947,750 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 935,000 944,350 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,100,000 1,034,000 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,340,000 1,383,550 Calpine Corp. 144A sr. notes 7 1/4s, 2017 2,707,000 2,740,838 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,430,000 1,656,356 Dynegy Holdings, LLC. sr. unsec. notes 7 3/4s, 2019 4,165,000 2,540,650 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 573,800 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 530,000 515,425 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 688,275 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 31,500 El Paso Corp. sr. unsec. notes 7s, 2017 750,000 833,487 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 789,600 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 1,022,403 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 560,000 562,168 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 835,000 842,407 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,995,000 2,044,875 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 405,000 380,700 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,475,000 2,487,375 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 380,000 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 246,506 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 4,195,000 4,132,075 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 935,000 1,008,054 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 190,000 196,403 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 275,000 306,625 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 363,866 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 2,515,927 1,031,530 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 1,660,000 1,062,400 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,130,000 954,850 Total corporate bonds and notes (cost $698,774,236) SENIOR LOANS (5.5%) (a) (c) Principal amount Value Basic materials (0.3%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 $68,938 $66,180 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 625,000 593,750 Ineos Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 973,963 988,572 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 971,460 986,032 Broadcasting (0.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.587s, 2014 695,000 592,488 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.837s, 2016 2,051,361 1,548,777 Cumulus Media, Inc. bank term loan FRN 7 1/2s, 2019 1,000,000 930,000 Univision Communications, Inc. bank term loan FRN 4.437s, 2017 1,725,281 1,532,624 Building materials (0.1%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 403,988 383,788 Capital goods (0.1%) SRAM Corp. bank term loan FRN, 8 1/2s, 2018 420,000 411,600 Commercial and consumer services (0.1%) Compucom Systems, Inc. bank term loan FRN 3.69s, 2014 504,879 449,342 Consumer cyclicals (1.3%) Advantage Sales & Marketing, LLC bank term loan FRN 9 1/4s, 2018 185,000 178,063 Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 500,000 477,500 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 2,132,605 2,068,627 Ceasars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 487,575 487,575 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.23s, 2014 650,300 175,581 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.23s, 2014 242,649 65,515 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.19s, 2014 (PIK) 425,648 366,767 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.19s, 2014 (PIK) 747,744 644,306 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,275,000 1,268,625 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 500,000 477,500 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,130,000 1,042,990 Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 380,000 317,933 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,770,584 1,726,320 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 1,239,169 741,435 Consumer staples (0.6%) Claire's Stores, Inc. bank term loan FRN 3.019s, 2014 1,862,072 1,620,003 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 970,000 917,863 Huish Detergents, Inc. bank term loan FRN 4.44s, 2014 455,000 373,100 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,725,000 1,657,437 Rite Aid Corp. bank term loan FRN Ser. B, 1.958s, 2014 113,423 103,640 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 1,012,078 969,907 Financials (0.5%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 1,210,000 1,114,208 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 584,627 570,012 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 795,825 763,992 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,265,000 1,217,035 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.752s, 2017 423,476 393,832 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.241s, 2015 760,000 652,967 Health care (0.7%) Ardent Health Services bank term loan FRN 6 1/2s, 2015 535,000 513,600 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,654,063 1,587,900 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 1,281,788 1,194,199 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 860,000 842,800 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 1,047,375 968,822 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 2,600,000 2,613,000 Publishing (0.2%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 1,529,333 1,270,111 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 429,563 401,909 Telecommunications (—%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 265,000 275,766 Utilities and power (0.6%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.74s, 2017 5,958,299 4,374,386 Total senior loans (cost $46,879,648) CONVERTIBLE BONDS AND NOTES (0.9%) (a) Principal amount Value Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 $1,157,000 $797,520 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 700,000 1,004,500 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 820,000 601,675 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 773,000 852,233 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,250,000 1,215,625 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 550,000 867,570 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 665,000 1,043,219 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 694,000 904,803 Total convertible bonds and notes (cost $6,676,783) ASSET-BACKED SECURITIES (0.2%) (a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) $6,684,836 $1,807,186 Total asset-backed securities (cost $519,956) SHORT-TERM INVESTMENTS (2.7%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (e) $20,183,851 $20,183,851 U.S. Treasury Bills with an effective yield of 0.082%, July 26, 2012 (SEGSF) 450,000 449,539 Total short-term investments (cost $20,633,390) TOTAL INVESTMENTS Total investments (cost $773,484,013) (b) FORWARD CURRENCY CONTRACTS at 8/31/11 (aggregate face value $17,605,436) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 9/21/11 $510,370 $522,122 $11,752 Euro Sell 9/21/11 4,467,206 4,414,461 (52,745) Barclays Bank PLC Euro Sell 9/21/11 1,111,482 1,097,686 (13,796) Citibank, N.A. Euro Buy 9/21/11 591,899 584,536 7,363 Credit Suisse AG Euro Sell 9/21/11 1,489,308 1,471,206 (18,102) Deutsche Bank AG Euro Buy 9/21/11 59,233 58,504 729 Goldman Sachs International Euro Sell 9/21/11 1,597,279 1,577,264 (20,015) HSBC Bank USA, National Association Euro Sell 9/21/11 361,149 356,767 (4,382) JPMorgan Chase Bank, N.A. Canadian Dollar Sell 9/21/11 538,441 550,842 12,401 Euro Sell 9/21/11 647,968 639,861 (8,107) Royal Bank of Scotland PLC (The) Euro Buy 9/21/11 1,113,639 1,100,079 13,560 State Street Bank and Trust Co. Euro Sell 9/21/11 2,614,592 2,582,557 (32,035) UBS AG Euro Sell 9/21/11 1,515,905 1,497,417 (18,488) Westpac Banking Corp. Canadian Dollar Sell 9/21/11 922,853 944,220 21,367 Euro Sell 9/21/11 210,479 207,914 (2,565) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Morgan Stanley Capital Services, Inc. DJ CDX NA HY Series 16 Index B+ $(116,250) $6,000,000 6/20/16 500 bp $(383,030) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at August 30, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2010 through August 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $778,143,640. (b) The aggregate identified cost on a tax basis is $773,572,155, resulting in gross unrealized appreciation and depreciation of $23,281,815 and $34,350,373, respectively, or net unrealized depreciation of $11,068,558. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,501 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $178,566,156 and $180,370,076, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,446,738 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source.The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $15,100,000 on forward currency contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk and to hedge market risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $1,800,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $414,592 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Collateral posted by the fund totaled $419,706. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $1,807,186 Convertible bonds and notes — 7,287,145 — Corporate bonds and notes — 688,789,907 1,067,590 Senior loans — 42,918,379 — Short-term investments 20,183,851 449,539 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(103,063) $— Credit default contracts — (266,780) — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $— $266,780 Foreign exchange contracts 67,173 170,236 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 27, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 27, 2011
